DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finn et al. (US 2018/0123221).
Re claim 1:	Finn teaches a method of reading a wireless communication device such as a smart card (SC) comprising an antenna (114), a metal-containing substrate (302) and an integrated circuit (112) on the metal-containing substrate and electrically coupled to the antenna, the method comprising placing a reader proximate to a first side of the wireless communication device containing the metal-containing substrate and 
Re claim 2:	Wherein the antenna is parallel with the metal-containing substrate (fig. 9) and is not more than 10 mm away from the metal-containing substrate (paragraph 0187).  
Re claim 3:	Wherein the eddy currents are reduced relative to an otherwise identical metal-containing substrate without the one or more openings (i.e., the eddy current is concentrated, paragraph 0022).  
Re claims 4, 5:	Wherein the one or more openings comprise a plurality of openings and the plurality of openings comprises a radial pattern of cuts or slits (fig. 7C).  
Re claim 6:	Wherein the radial pattern further comprises an uncut center or hub, configured to maintain at least some mechanical integrity of the metal-containing substrate.  (fig. 7A-7C).  
Re claim 7:	Wherein the pattern comprises a plurality of parallel cuts or slits (fig. 9)

Re claim 10:	Finn teaches a wireless communication device such as a smart card (SC) comprising an antenna (114), an integrated circuit (112) configured to receive one or more first wireless signals from the antenna and to transmit or broadcast one or more second wireless signals using the antenna, and a metal-containing substrate (302) having one or more openings (330) therethrough, wherein the antenna overlaps with at least one of the one or more openings (fig. 11B) (see figs. 1-12; paragraphs 0177-0318).  
Re claim 11:	Wherein the one or more openings are configured to reduce and/or change a direction of eddy currents in the metal-containing substrate (paragraph 0022).  
Re claims 12, 13:	Wherein the one or more openings comprise a pattern, and wherein the pattern comprises a radial pattern of cuts or slits (fig. 7C).  
Re claim 14:	Wherein the radial pattern further comprises an uncut center or hub, configured to maintain at least some mechanical integrity of the metal-containing substrate (fig. 7A-7C).  
Re claim 15:	Wherein the pattern comprises a plurality of parallel cuts or slits (fig. 9).

  	Re claim 19:	Wherein (i) the readability of the wireless communication device is improved and/or (ii) the magnitude of electromagnetically-induced currents in the metal-containing substrate is reduced relative to an otherwise identical metal- containing substrate without the one or more openings (paragraph 0070).  
Re claim 20:	Wherein the antenna is parallel with the metal-containing substrate (fig. 9) and is not more than 10 mm away from the metal-containing substrate (paragraph 0187).  

Allowable Subject Matter
Claims 8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SEUNG H LEE/           Primary Examiner, Art Unit 2887